i          i        i                                                           i      i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00665-CV

                          IN THE ESTATE OF REYNOL RAMOS, JR.

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2007-PC-0109
                           Honorable John D. Hutchinson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 21, 2009

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief, which was due on December 5, 2008, has not been filed. On December

10, 2008, this court ordered appellant to show cause in writing by December 29, 2008, why this

appeal should not be dismissed for want of prosecution. Appellant did not respond. The appeal is

dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b).

                                                      PER CURIAM